Citation Nr: 0935909	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  98-17 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a left ankle 
condition.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to 
November 1965.  Service in Vietnam is evidenced in the 
record. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claims for 
service connection for residuals of a back injury, left knee 
and left ankle conditions, and PTSD.  The Veteran disagreed 
and perfected an appeal.

In August 2005, the Veteran and his representative presented 
evidence and testimony at a video-conference hearing before 
the undersigned Veterans Law Judge (VLJ).  A transcript of 
that hearing has been associated with the Veteran's VA claims 
folder.

The Veteran's claim for entitlement to service connection for 
residuals of a back injury had been denied in a rating 
decision prior to his July 1997 claim.  In a January 2006 
decision, the Board reopened the Veteran's back claim and 
remanded all claims for further procedural and evidentiary 
development.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran's low back disorder is 
unrelated to his active duty service.

2.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no current left 
knee disorder.


3.  A preponderance of the competent medical evidence 
supports a conclusion that the Veteran has no current left 
ankle disorder.

4.  A preponderance of the competent evidence establishes 
that the Veteran has no corroborated in-service stressor 
event underlying his diagnosed PTSD condition.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for residuals of a back 
injury is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

2.  Entitlement to service connection for a left knee 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

3.  Entitlement to service connection for a left ankle 
condition is not warranted.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2008).

4.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that his low back condition, 
left knee and left ankle disorders and PTSD are related to 
his active duty military service.  He seeks service 
connection for each.  The Board will first address 
preliminary matters and then render a decision on the issues 
on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claims for 
further procedural and evidentiary development.  
Specifically, the January 2006 Board Remand ordered VBA to 
provide the Veteran with all required notice, including 
informing him that he could submit alternative forms of 
evidence to support his claims; to obtain all treatment 
records not already in the Veteran's VA folder; to request 
that the Veteran provide a more specific description of the 
stressor events he claims caused his PTSD condition; to 
contact the JSSCR regarding the Veteran's unit during the 
periods he was assigned to them for records that tended to 
corroborate his stressor events; to contact the National 
Records Center regarding the Veteran's personnel records and 
unit records; to provide the Veteran with a psychiatric 
evaluation by a psychiatrist who had not previously examined 
the Veteran; and, to provide the Veteran with an examination 
for an opinion whether the Veteran's back, knee and ankle 
conditions were related to his active duty military service.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more than 
substantially complied with the Board's remand order").  In 
this case, the record shows that the Veteran was provided all 
legally required notice in a March 2006 letter and was 
further requested to identify all treatment he had received 
regarding his claims and to provide releases so that VA could 
obtain the records not already in evidence.  Further, the 
Veteran was asked to provide a more detailed description of 
his stressor events upon which he relied.  The record also 
shows that the RO sought records from JRSSC and NRC and 
provided the Veteran with medical and psychological 
examinations which occurred in September 2006.  The Board 
finds that VBA substantially complied with the Board's 
January 2006 remand.



Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated December 2003 and March 2006.  The notice letters 
informed the Veteran that to substantiate a claim for service 
connection the record evidence needed to show that he had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; a current physical or mental 
disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  

In addition, the Veteran was notified in the letters that VA 
would make reasonable efforts to help him obtain evidence 
necessary to support his claim, including requests for any 
pertinent records held by Federal agencies, such as military 
records, and VA medical records. The Veteran was also 
informed that a medical examination would be provided or that 
a medical opinion would be obtained if it was determined that 
such evidence was necessary to make a decision on his claim.  

Further, the Board notes that the Veteran was informed in a 
July 2006 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in July 2009.  Thus, the Veteran had 
a meaningful opportunity to participate in the adjudication 
of his service connection claims.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).  See also Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  As a matter of law, the provision 
of adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and personnel records.  The RO has 
also obtained all pertinent VA medical records and has sought 
to obtain other records which would corroborate the Veteran's 
claimed stressors.  The Veteran has received medical 
examinations pertaining to his claim including those provided 
in March 2006.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  As noted in the Introduction, the Veteran and his 
representative presented testimony at a hearing before the 
undersigned VLJ.

The Board will therefore proceed to a decision on the merits.  



Entitlement to service connection for residuals of a back 
injury.

Entitlement to service connection for a left knee condition.

Entitlement to service connection for a left ankle condition.

Because the issues above present similar facts and identical 
law, they will be addressed in a single analysis.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability. See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist. See 
Chelte v. Brown, 10 Vet. App. 268 (1997).  


Analysis

The Veteran testified that he sprained his left knee when he 
played basketball while stationed in Korea, and that he 
sprained his left ankle when another soldier stepped on his 
foot.  See hearing transcript at page 6.  Finally, the 
Veteran testified that he injured his back while playing 
basketball in Korea.  See hearing transcript at page 4.  He 
seeks service connection for each claimed condition.

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn.

With regard to element (1) and the claim for a back injury, 
the Board observes that the Veteran has been diagnosed with 
degenerative joint disease of the lumbar spine.  Thus, 
element (1) is satisfied as to the back claim.  

With regard to element (1) and the claims for left knee and 
ankle conditions, the record reveals that the most recent 
examination report indicates that the Veteran has no left 
knee or left ankle disorder.  The September 2006 examiner did 
not diagnose any left knee or left ankle disorder.  However, 
a September 1997 VA examiner diagnosed the Veteran with 
chronic left ankle and left knee sprain.  Additionally, a 
July 1998 examiner diagnosed bilateral bone necrosis of the 
knees.  The Board observes that the September 1997 examiner 
did not indicate that they reviewed the Veteran's VA claims 
folder and there is no indication that the examiner reviewed 
the Veteran's service treatment records.  But, after review 
of the entire record, the Board finds that the medical 
evidence satisfies Hickson element (1) as to both the 
Veteran's left ankle and left knee with diagnoses of a 
disorder during the pendency of the claim.  The Board notes 
that the Court held in McClain v. Nicholson, 21 Vet. App. 319 
(2007), that so long as the veteran had a diagnosed 
disability during the pendency of the claim, service 
connection criteria requiring a current disability was 
satisfied.


With regard to the back claim and element (2), the Board 
observes that the Veteran's service treatment records include 
two entries indicating that the Veteran twisted his back in 
February 1965.  Even though the record does not indicate that 
the Veteran's back condition during service persisted beyond 
the initial injury, the Board finds that the evidence 
supporting element (2) is at least in equipoise.

With regard to the left ankle and left knee claims, the 
September 2006 examiner noted that he reviewed the Veteran's 
VA claims folder and was "unable to find any evidence in the 
service medical records pertaining to any injuries to his 
[the Veteran's] left knee or left ankle."  No other medical 
examiner's report in the record indicates the Veteran had any 
such injury during service.  The Board was also unable to 
find any entry in service treatment records regarding his 
ankle or knees.  However, the Veteran testified that he 
sought medical care on several occasions for his left ankle 
injury.  See hearing transcript at page 6.  

The Court has held that contemporaneous evidence has greater 
probative value than history as reported by the claimant. See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Court has 
also held that the Board may consider whether the veteran's 
personal interest may affect the credibility of testimony. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Here, 
the Board finds that the Veteran's testimony to the fact that 
he had a left ankle injury is outweighed by the contemporary 
records which indicate that he did not seek medical treatment 
for such an injury.

In essence, the only evidence of an injury to the Veteran's 
left knee and left ankle are his statements.  Such evidence 
is insufficient to establish those injuries.  The first time 
the Veteran sought a claim for it was more than 30 years 
after their occurrence.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) [a veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim].  
Moreover, the claims were being made to seek monetary 
benefits.  The Board may properly consider the personal 
interest a claimant has in his own case.  See Pond v. West, 
12 Vet.App. 341, 345 (1999); and Cartright, supra. [interest 
may affect the credibility of testimony].  For those reasons, 
the Board finds that the Veteran's testimony is not credible 
and is incongruent with the more probative contemporary 
medical records.  Thus, element (2) is not satisfied with 
regard to the claimed knee and ankle injuries.

With regard to element (3) and the back injury, the Board 
finds that the only medical opinion regarding a medical nexus 
between the current back condition and the Veteran's military 
service was rendered by the September 2006 examiner.  That 
examiner stated that the nature of the 1965 back injury and 
the fact that the contemporary x-ray evidence showed no bone 
or joint abnormalities and that there was no evidence of a 
continuity of symptoms from service lead him to conclude that 
"no good basis relative to the available documentation for 
assuming that the claimant had anything other than relatively 
ordinary lumbosacral strains while in the service which from 
the description of the participating factor and the 
claimant's age should have been self-limiting and self-
resolving."  The examiner found that "it is less likely 
than not that the claimant's back complaints are related to 
his in-service injuries."  

With regard to the knee and ankle claims, the September 2006 
examiner also concluded it was less likely than not that the 
Veteran's conditions were related to service.  

To the extent that the Veteran's statements that his current 
conditions are related to injuries suffered during service, 
the Board observes that there is nothing in the record to 
indicate he is competent to render such a medical opinion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, his statements 
are of little, if any, probative value in that regard.

The Board finds that Hickson element (3) is not met for any 
of the claims.

For those reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claims for entitlement 
to service connection for low back, left knee and left ankle 
conditions.

Entitlement to service connection for PTSD.

The relevant law and regulations for service connection in-
general are stated above and will not be repeated here.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), 
(f) (2008); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  



Analysis

The Veteran seeks service connection for PTSD.  In substance, 
the Veteran contended in a September 1997 statement that he 
was involved in a firefight to protect a waterway which 
included the death of children, and he ran over a Vietnamese 
man with his truck during his service in Vietnam.  He argues 
that his experiences led to PTSD.

As noted above, in order for a Veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  The Hickson analysis is supplemented by 
the requirements of 38 C.F.R. § 3.304(f), which parallels the 
three Hickson elements.  The Board will address each of these 
elements in turn.  

With regard to the first Hickson element, the record includes 
a several diagnoses of PTSD, including a September 2006 VA 
psychiatrist's report indicating that the Veteran met the 
criteria for a diagnosis of PTSD.  Thus, element (1) is met.

With regard to the second PTSD criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the Veteran "engaged in combat with the enemy."  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2008).  
If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, that 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
a veteran engaged in combat or that a veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2008).

Section 1154 requires that a veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).

Where a determination is made that a veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, that veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395) (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the 
record must contain service records or other credible 
evidence that supports and does not contradict the veteran's 
testimony.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau at 395 (1996); Cohen v. Brown, 10 Vet. App.128, 
142 (1997).

In this case, as indicated above, the Veteran submitted a 
stressor statement received in September 1997 in which he 
stated that his unit was protecting a waterway when they came 
under attack by Viet Cong forces.  In the ensuing combat, 
there were children killed.  In a separate event, the Veteran 
stated that "I ran over a man with my truck . . . there were 
two children killed."  In a July 1997 VA admission report, 
the Veteran stated that he was a truck driver in Vietnam in 
1964 and "while driving a low boy loaded with food in Saigon 
in 1964, he was turning a corner with the truck and he saw 
this Vietnamese with his bicycle standing on the sidewalk at 
the corner . . . the end of the low boy cleared the corner by 
eight feet, but somehow the Vietnamese was caught under the 
wheels of the low boy and was crushed and killed."  The July 
1997 report goes on to reveal that the Veteran stated he had 
been placed in a Vietnamese jail for a few hours after the 
event and that he was frightened that he would not be set 
free.  The July 1997 report also describes the event where 
the Veteran "was firing" at a boat, but became aware that 
there were children on the boat.  He reported nightmares of 
the children screaming.  These events were restated in a 
March 1999 statement.  In a statement dated March 20, 2001, 
the Veteran stated that he remembered the name of the soldier 
who was with him when he ran over the "kid on a bicycle."  
In a statement dated February 2004, the Veteran briefly 
reiterated the truck accident.  

The Board notes that the only stressor event regarding combat 
is the event involving a firefight while protecting a 
waterway.  However, the Veteran's DD 214 does not indicate 
that he served in combat during the approximately three month 
period he was in Vietnam.  There is no record of an award of 
the Purple Heart Medal, no Combat Infantry Badge, no Air 
Medal, or any other award or indication that he served in 
combat.  Thus, the Board finds that the Veteran did not 
engage in combat for the purposes of 38 U.S.C.A. § 1154 (West 
2002).  

As noted above, when a determination is made that a veteran 
did not "engage in combat with the enemy," or that the 
claimed stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  Thus, in this case, the 
Veteran's statements are not enough.  

There is also no record evidence that corroborates the fact 
that the stressors happened.  As stated by the Court, 
corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)). 

In this case, however, the Veteran has not provided 
sufficient independent evidence of the stressful events in 
service; he did not describe a specific time or a specific 
place where the events happened.  Although he did provide the 
name of a soldier whom the Veteran claims was witness to the 
event where a person was run over by a truck and claimed to 
have contacted that person's wife, nothing is in the record 
from that person which corroborates his statements.  An 
August 2004 response from the National Records Center 
indicates that after a review of the "morning reports of the 
223rd QM CO (Redesignated 7/20/1966 to the 223rd SUP & SVC CO) 
from 8/01/1965 to 10/31/1965, no remarks found regarding 
allegation."  The Board notes the Veteran was in Vietnam 
between August and October 1965.


With regard to the events involving protection of the 
waterway, the Board observes that the RO attempted to obtain 
corroborating information.  However, in a letter dated June 
2000, the Director of the Center for Unit Records Research 
stated that no such records were found.  Moreover, the letter 
stated that records regarding the "killing, accidentally or 
in combat, of civilians is extremely difficult to verify," 
and that such events are not normally found in combat 
records.  

Because of the nature of the claimed stressors, and because 
of the lack of more specific dates and details regarding 
them, it is impossible to seek independent evidence of these 
stressful events.  Therefore, the Board finds that the 
stressors are unverifiable, and as such, VA is prohibited 
from accepting a diagnosis of PTSD based on the Veteran's 
service.

In sum, based upon a review of the entire record, the Board 
finds the preponderance of the evidence is against the 
Veteran's claim.  Therefore, the benefit of the doubt 
provision does not apply.  Service connection is not 
warranted for PTSD.

Additional note

The Veteran submitted the statement of his former wife.  The 
statement was received by the Board in June 2009 and was not 
reviewed by the RO.  No waiver allowing the Board to consider 
the evidence without the RO first considering such evidence 
accompanied the statement.  

The Board has read the statement and has determined that it 
is essentially a restatement of symptoms already described by 
the Veteran regarding his PTSD.  As discussed above, the 
symptoms of PTSD are not relevant to the basis for the 
Board's decision to deny the Veteran's claim for service 
connection for PTSD; there is no verified stressor event, 
thus symptoms of PTSD are not pertinent.  The Board 
specifically notes that the Veteran's former wife did not 
verify that either stressor event occurred, but only 
reiterated what the Veteran has long contended.  As such, the 
Board finds that the Veteran's former wife's statement 
received in June 2009 is immaterial to the germane issue and 
cumulative of statements already of record.

ORDER

Entitlement to service connection for residuals of a back 
injury is denied.

Entitlement to service connection for a left knee condition 
is denied.

Entitlement to service connection for a left ankle condition 
is denied.

Entitlement to service connection for PTSD is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


